Case 2:20-cv-00180-JLB-MRM Document 32 Filed 05/18/20 Page 1 of 2 PageID 529




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

LINDA FAIRSTEIN,

       Plaintiff,

v.                                                   Case No.: 2:20-cv-180-FtM-60MRM

NETFLIX, INC., AVA DUVERNAY and
ATTICA LOCKE,

       Defendants.
                                             /

                                             ORDER

       Pending before the Court is the Motion to Admit Counsel Pro Hac Vice, Consent to

Designation, and Request to Electronically Receive Notices of Electronic Filing, filed on May

18, 2020. (Doc. 27). Kiran Patel requests that he be permitted to appear specially for

Defendants, Netflix, Inc., Ava DuVernay, and Attica Locke. The Court will allow Kiran Patel to

appear specially.

       Therefore, the Court ORDERS the following:

       1)      The Motion to Admit Counsel Pro Hac Vice, Consent to Designation, and

Request to Electronically Receive Notices of Electronic Filing (Doc. 27) is hereby GRANTED.

       2)      The Clerk is directed to add Kiran Patel to the service list.

       3)      Unless already completed, within fourteen (14) days from the date of this Order,

Kiran Patel must send the required fee to the Clerk’s Office.

       4)      Unless already completed, within fourteen (14) days from the date of this Order,

Kiran Patel must complete and submit the E-Filer Registration Form for CM/ECF. Failure to

register may cause the Court to revoke permission to appear specially.
Case 2:20-cv-00180-JLB-MRM Document 32 Filed 05/18/20 Page 2 of 2 PageID 530




       DONE AND ORDERED in Fort Myers, Florida on May 18, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        2
